Citation Nr: 0526029	
Decision Date: 09/22/05    Archive Date: 10/05/05

DOCKET NO.  01-01 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a retroverted 
cervix and uterus.

2.  Entitlement to service connection for endometriosis.

3.  Entitlement to service connection for urinary 
incontinence.

4.  Entitlement to service connection for lethargy.

5.  Entitlement to service connection for lump on both 
breasts.

6.  Entitlement to a disability rating in excess of 10 
percent for residuals of a fracture of the left 5th 
metatarsal and an inversion sprain, for the period from 
August 7, 2000, to January 17, 2001.

7.  Entitlement to an increased disability rating in excess 
of 20 percent for residuals of a fracture of the left 5th 
metatarsal and an inversion sprain, for the period since 
January 18, 2001.

8.  Entitlement to a disability rating in excess of 10 
percent for recurrent urinary tract infections.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and her spouse


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The veteran served on active duty from March 1981 to April 
1988.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.  In June 2004, the Board remanded the 
case for additional development.  That development has been 
accomplished and the case is once again before the Board for 
review.

The veteran testified at a hearing held at the RO in November 
2003 before the undersigned Veterans Law Judge concerning the 
severity of her service-connected left foot and ankle 
disability.

In a VA Form 9 dated in November 2004, the veteran requested 
that she be scheduled for another hearing before a Veterans 
Law Judge with respect to her other issues on appeal.  In 
correspondence dated in November 2004, however, the veteran 
withdrew her hearing request. 

The issue involving service connection for a lump on both 
breasts is remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on her part.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran does not have a retroverted cervix or uterus 
as a result of service. 

3.  The veteran does not have endometriosis as a result of 
service.  

4.  The veteran's complaints of urinary incontinence have not 
been medically linked to service or to a service-connected 
disability. 

5.  The veteran's complaints of lethargy have not been 
medically linked to a diagnosed disorder that is related to 
service. 

6.  For the period form August 7, 2000, to January 17, 2001, 
the veteran's disability due to residuals of a fracture of 
the left 5th metatarsal and an inversion sprain was 
manifested by moderate limitation of motion of the ankle, 
with no objective evidence of a moderate foot injury.

7.  For the period since August 18, 2001, the veteran's 
disability due to residuals of a fracture of the left 5th 
metatarsal and an inversion sprain has been manifested by 
moderate limitation of motion of the ankle and moderately 
severe residuals of a left foot injury.

8.  The veteran's urinary tract infections have not required 
drainage, frequent hospitalization, or continuous intensive 
management.  


CONCLUSIONS OF LAW

1.  A retroverted cervix and uterus was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. § 3.303 (2004).

2.  Endometriosis was not incurred in or aggravated by 
service.  38 U.S.C.A.         §§ 1131, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. § 3.303 (2004).

3.  A disability manifested by urinary incontinence was not 
incurred in or aggravated by service, and is not proximately 
due to a service-connected disability.  38 U.S.C.A. §§ 1131, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 
(2004).

4.  A disability manifested by lethargy was not incurred in 
or aggravated by service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. § 3.303 (2004).

5.  The criteria for a 10 percent disability rating for 
residuals of a fracture of the left 5th metatarsal and an 
inversion sprain have not been met for the period from August 
7, 2000, to January 17, 2001.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 
4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5271, 
5284 (2004).

6.  The criteria for a disability rating in excess of 20 
percent for residuals of a fracture of the left 5th 
metatarsal have not been met for the period since January 18, 
2001.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Code 5284 (2004).

7.  The criteria for a separate 10 percent disability rating 
for an inversion sprain have been met for the period since 
August 18, 2001.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5271 (2004).

8.  The criteria for a disability rating in excess of 10 
percent for recurrent urinary tract infections have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.115a (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for a retroverted 
cervix and uterus, endometriosis, urinary incontinence, and 
lethargy.  She is also seeking increased disability ratings 
for her service-connected residual fracture of the left 5th 
metatarsal with inversion sprain as well as for recurrent 
urinary tract infections.  In the interest of clarity, the 
Board will initially discuss whether these issues have been 
properly developed for appellate purposes.  The Board will 
then address the issues on appeal, providing relevant VA law 
and regulations, the relevant facts, and an analysis of its 
decision.



I.  Veterans Claims Assistance Act of 2000

Prior to proceeding with an examination of the merits of the 
claims, the Board must first determine whether the veteran 
has been apprised of the law and regulations applicable to 
this matter, the evidence that would be necessary to 
substantiate the claims, and whether the claims have been 
fully developed in accordance with the Veterans Claims 
Assistance Act of 2000 (VCAA) and other applicable law.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002).

VA is required to provide notice of the VCAA to a claimant as 
required by 38 U.S.C.A. §§ 5103(a) and 38 C.F.R. 
§ 3.159(b)(1).  More specifically, VA is required to notify a 
claimant of the evidence and information necessary to 
substantiate a claim, whether the claimant or the VA is 
expected to provide the evidence and request the claimant to 
submit any other evidence in his or her possession that 
pertains to the claim.  Id. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
a VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  This new "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  

The Board finds that the notice requirements have been met in 
this case.  The veteran was informed of the evidence needed 
to substantiate her claims by means of rating decisions 
issued October 2000, January 2001, May 2002, July 2002, and 
August 2003; statements of the case (SOCs) issued in December 
2000, January 2003, May 2004, and October 2004; supplemental 
statements of the case (SSOCs) issued in January 2002, July 
2004, October 2004, and December 2004; letters by the RO 
dated in February 2002, April 2002, March 2003, May 2003, and 
March 2004; as well as a letter by the Appeals Management 
Center (AMC) dated in June 2004.  As a whole, these documents 
satisfy the notice requirements of 38 U.S.C.A. § 5103.  

The SOCs and SSOCs notified the veteran of the relevant law 
and regulations pertaining to her claims.  In addition, the 
letters by the RO provided the veteran with information about 
the new rights provided under the VCAA, including the 
furnishing of forms and notice of incomplete applications 
under 38 U.S.C.A.           § 5102, providing notice to 
claimants of required information and evidence under 38 
U.S.C.A. § 5103, and the duty to assist claimants under 38 
U.S.C.A. § 5103A.  The RO informed the veteran of the 
evidence it already possessed, described the evidence needed 
to establish the veteran's claims, and specifically 
identified what evidence was needed from the veteran versus 
what evidence VA would attempt to procure.  The Board thus 
finds that these documents comply with the VA's revised 
notice requirements.  Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002). 

The VA must also make reasonable efforts to assist the 
veteran in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A.  This 
requirement has been met.  The Board notes that there does 
not appear to be any outstanding medical records that are 
relevant to this appeal, as the RO obtained all relevant 
medical records identified by the veteran and her 
representative.  The veteran has indicated, both in written 
statements and her oral testimony, that all of her current 
treatment as been with VA.  These records have been obtained.  
In addition, the veteran has been afforded several VA 
examinations to determine the nature and severity of her 
service-connected left foot and ankle disability.  These 
examinations are adequate for rating purposes.  Accordingly, 
the Board finds that no further action is necessary to meet 
the requirements of the VCAA. 


II.  Service Connection for a Retroverted Cervix and Uterus

The veteran claims that she has a retroverted cervix and/or 
uterus as a result of service.  A retroverted uterus is the 
turning backward of the entire uterus in relation to the 
pelvic axis.  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 
(DORLAND'S) 1454 (27th ed. 1994).  For the reasons set forth 
below, the Board finds that the preponderance of the evidence 
is against the veteran's claim. 

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  
"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  

The mere fact of an in-service injury is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no evidence of a chronic condition during service, 
or an applicable presumption period, then a showing of 
continuity of symptomatology after service is required to 
support the claim.  See 38 C.F.R. §3.303(b).  Evidence of a 
chronic condition must be medical, unless it relates to a 
condition to which lay observation is competent.  See Savage 
v. Gober, 10 Vet. App. 488, 495-498 (1997).  If service 
connection is established by continuity of symptomatology, 
there must be medical evidence that relates a current 
condition to that symptomatology.  Id.  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence establishes that the disease 
was incurred in service.  See 38 C.F.R. §3.303(d).

The veteran's service medical records show that she was seen 
in July 1985 during her fifteenth week of pregnancy, at which 
time it was noted that she had a retroverted uterus.  
However, the remainder of the service medical records made no 
further reference to a retroverted uterus.  Indeed, a March 
1998 separation examination report noted that pelvic and GU 
system examinations were normal.  

Medical evidence developed after service also fails to show 
that the veteran has a current disability related to a 
retroverted cervix or uterus.  The Board reviewed numerous VA 
outpatient treatment records dated from 1998 to 2004, various 
private medical records, and VA examination reports dated in 
December 2000, December 2002, and March 3003, none of which 
indicates that the veteran has a current disability 
manifested by a retroverted cervix or uterus.  

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1110, 
1131; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) 
(holding that interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary).  
Evidence must show that the veteran currently has the 
disability for which benefits are being claimed.  Since no 
medical evidence establishes that the veteran has a 
disability involving a retroverted cervix or uterus, her 
claim must be denied.

The Board has considered the veteran's own lay statements in 
support of her claim.  However, the Board emphasizes that the 
veteran is not competent to offer a medical opinion 
concerning the nature and etiology of a disability involving 
a retroverted cervix and uterus.  See Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492 494-95 (1991) (laypersons are not competent to render 
medical opinions); see also 66 Fed. Reg. 45,620, 45, 630 
(Aug. 29, 2001) (to be codified at 38 C.F.R. § 3.159(a)(2) 
(competency is an adjudicative determination).  Thus, the 
veteran's statements concerning the presence of a current 
disability are of no probative value in this regard. 

The Board must therefore conclude that the preponderance of 
the evidence is against the veteran's claim of entitlement to 
service connection for a retroverted cervix and uterus.  In 
reaching this decision, the Board has considered the doctrine 
of reasonable doubt.  However, because the preponderance of 
the evidence is against the veteran's claim, the doctrine is 
not for application.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).  

III.  Service Connection for 
Endometriosis

The veteran claims that she suffers from endometriosis as a 
result of service.  For the reasons set forth below, the 
Board finds that the preponderance of the evidence is against 
the veteran's claim. 

The veteran's service medical records show that she was seen 
on numerous occasions for recurrent urinary tract infections.  
Here diagnoses also included vaginitis and vivacities.  
However, none of the service medical records makes any 
reference to endometriosis.  Indeed, a normal pelvic 
examination was noted on her separation examination in March 
1988.  

Medical evidence dated after service also fails to include a 
diagnosis of endometriosis.  The Board reviewed numerous VA 
outpatient treatment records dated from 1998 to 2004, various 
private medical records, and VA examination reports dated in 
December 2000, December 2002, and March 2003, none of which 
mentions a diagnosis of endometriosis.  Since no medical 
evidence establishes that the veteran suffers from 
endometriosis, her claim must be denied.  See Degmetich, 
supra. 

Despite the veteran's assertions that she currently suffers 
from endometriosis, as a layperson without medical expertise 
or training, her statements alone are insufficient to 
establish the presence of this claimed disability.  See 
Grottveit and Espiritu, both supra.   The Board must 
therefore conclude that the preponderance of the evidence is 
against the veteran's claim of entitlement to service 
connection for endometriosis.  


IV.  Service Connection for Urinary Incontinence

The veteran claims that she suffers from a disability 
manifested by urinary incontinence as a result of service.  
She also claims that this disability was either caused or 
aggravated by her service-connected urinary tract infections.  
For the reasons set forth below, the Board finds that the 
preponderance of the evidence is against her claim. 

In addition to the above criteria, the Board points out that 
a disability which is proximately due to or results from 
another disease or injury for which service connection has 
been granted shall be considered a part of the original 
condition.  See 38 C.F.R. § 3.310(a).  When aggravation of a 
veteran's nonservice-connected condition is proximately due 
to or the result of a service-connected condition, such 
veteran shall be compensated for the degree of disability 
(but only that degree) over and above the degree of 
disability existing prior to the aggravation.  Id.; see also 
Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In this case, the veteran's service medical records show 
treatment for recurrent urinary tract infections manifested 
by urinary frequency and urgency.  At no time, however, did 
the veteran report urinary incontinence in service.  

The veteran was afforded a VA examination in December 2000 in 
connection with her claim for service connection for 
recurrent urinary tract infections.  At that time, the 
veteran reported urinary incontinence with sneezing and 
coughing.  She also reported urinary hesitancy, burning pain 
on urination, and dysuria.  A physical examination revealed 
no residuals of genitourinary disease.  The diagnosis was 
urinary tract infection.  The veteran reported stress 
incontinence at another VA examination in December 2002.  The 
pertinent diagnosis was vulvovaginitis.

VA outpatient treatment records dated form 1998 to 2004 were 
reviewed, many of which show treatment for recurrent urinary 
tract infections manifested by urinary frequency.  Of 
particular relevance, an October 2000 record lists a 
diagnostic assessment of urinary stress incontinence.  

The veteran submitted several articles which discuss how 
urinary tract infections can cause acute urinary 
incontinence.  One article explains that incontinence can be 
placed in one of four categories: stress, urge, mixed, and 
overflow.  

The veteran underwent a VA examination in March 2003 to 
determine the nature and etiology of her complaints involving 
urinary incontinence.  The examiner reviewed the veteran's 
claims file before examining the veteran.  Thereafter, the 
examiner diagnosed the veteran with stress urinary 
incontinence and yeast infections.  The examiner, citing to 
medical text, provided the following definition of stress 
incontinence: "Leakage of urine during activities that 
increase abdominal pressure, such as coughing, sneezing, 
laughing, or other physical activities."  The examiner then 
opined that it was not likely that the veteran's urinary 
incontinence was related to her service-connected UTI 
(urinary tract infection) condition.  The examiner noted that 
the above definition of stress incontinence did not list 
urinary tract infection as a cause.  

In a letter received at the RO in September 2003, a VA 
urologist indicated that he had been treating the veteran for 
increasing urinary tract infections over the past few months.  
The urologist explained that the veteran had urinary stress 
incontinence, which was not necessarily related to her 
infections.  

After carefully reviewing the record, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim of entitlement to service connection for urinary 
incontinence.  The Board notes that the veteran was treated 
in service for urinary frequency and urgency as a result of 
her recurrent urinary tract infections.  However, none of 
these records makes any reference to urinary incontinence.  
Indeed, the veteran first reported urinary incontinence many 
years after service, which has never been medically linked to 
service.  Moreover, no medical professional has attributed 
the veteran's urinary incontinence to service or to her 
service-connected urinary tract infections.  Indeed, a VA 
examiner in March 2003 determined that it was not likely that 
the veteran's urinary incontinence was related to her 
service-connected recurrent urinary tract infections.  

The Board is denying the veteran's claim on the basis that 
the record lacks a medical nexus opinion between the 
veteran's urinary incontinence and service and/or her 
service-connected urinary tract infection.  Even assuming for 
discussion purposes that the veteran's urinary incontinence 
is related to service or to her service-connected urinary 
tract infection, the Board finds that urinary incontinence is 
merely a symptom and not a disability for VA purposes.  
Therefore, service connection is precluded under 38 U.S.C.A. 
§§ 1131; 38 C.F.R. § 3.303(a).  See Sanchez-Benitez v. West, 
13 Vet. App. 282 (1999), appeal dismissed in part, and 
vacated and remanded in part sub nom. Sanchez-Benitez v. 
Principi, 259 F.3d 1356 (Fed. Cir. 2001); see also Degmetich, 
104 F. 3d at 1332.

The Board thus finds that the preponderance of the evidence 
is against the veteran's claim of entitlement to service 
connection for urinary incontinence.  In reaching this 
decision, the Board has considered the doctrine of reasonable 
doubt.  However, because the preponderance of the evidence is 
against the veteran's claim, the doctrine is not for 
application.  See 38 U.S.C.A. § 5107(b).  

V.  Service Connection for Lethargy

The veteran claims that she suffers from a disability 
manifested by lethargy as a result of service.  However, 
since no underlying disability has been identified to account 
of the veteran's complaints of lethargy, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim.  

The veteran's service medical records make no reference to a 
disability manifested by lethargy, such as chronic fatigue 
syndrome.  The veteran was seen at Leglue Physical Medical 
Center in March 2000 for complaints of weakness and lethargy.  
However, no underlying disability was identified.  A December 
2000 VA examination report also notes the veteran's 
complaints of lethargy on and off with occasional anorexia.  
However, the only diagnosis was urinary tract infection.  VA 
outpatient treatment records dated in August 2001 and 
September 2003 document the veteran's complaints of 
occasional fatigue; again, however, no underlying disability 
was identified to account for the veteran's complaints.  

The Board emphasizes that lethargy is merely a symptom and 
not a disability for VA compensation purposes.  Since no 
medical evidence shows that the veteran has an underlying 
disability to account for her complaints of lethargy, her 
claim must be denied.  See Degmetich, Sanchez-Benitez, supra.

VI.  Increased Rating for Residuals of a 
Fracture of the Left 5th Metatarsal and 
Inversion Sprain

The veteran's service medical records show that she fractured 
her left 5th metatarsal and suffered an inversion sprain of 
her left ankle in 1982 while playing basketball.  As a 
result, in an October 1989 rating decision, the RO granted 
service connection and assigned a noncompensable (zero 
percent) disability rating for residuals of a fracture of the 
left foot.  The RO rated the veteran's left foot disability 
under Diagnostic Code (DC) 5284, for other foot injuries.  
38 C.F.R. § 4.71a, DC 5284.

On August 7, 2000, the veteran filed a claim for increased 
compensation benefits.  In an October 2000 rating decision, 
the RO granted an increased disability rating of 10 percent, 
effective August 7, 2000.  The RO recharacterized the 
disability as residuals of a fracture of the left 5th 
metatarsal and inversion sprain.  The RO also rated this 
disability under DC 5271, for moderate limitation of motion 
of the left ankle.  38 C.F.R. § 4.71a, DC 5271.  The veteran 
appealed that decision with respect to the 10 percent rating.

In the SSOC issued in January 2002, the RO granted an 
increased disability rating to 20 percent for the veteran's 
residuals of a fracture of the left 5th metatarsal and 
inversion sprain, effective January 18, 2001.  This time, the 
RO determined that the veteran's disability warranted a 20 
percent evaluation under DC 5284, for a moderately severe 
foot injury.  The RO assigned an effective date of January 
18, 2001, as this was the date that the veteran was issued an 
aluminum cane.  

Therefore, two issues are currently before the Board: (1) 
entitlement to a disability rating in excess of 10 percent 
for residuals of a fracture of the left 5th metatarsal and an 
inversion sprain, for the period from August 7, 2000, to 
January 17, 2001; and (2) entitlement to a disability rating 
in excess of 20 percent for residuals of a fracture of the 
left 5th metatarsal and an inversion sprain, for the period 
since January 18, 2001.

A.  Factual Background

VA outpatient treatment records show that the veteran was 
treated on several occasions in 2000 for pain in her left 
foot and ankle.  An August 2000 treatment record notes the 
veteran's complaint of a constant, dull pain in her left 
ankle, which she rated at level 6 on a pain scale from zero 
to 10.  The veteran was seen approximately a week later for 
complaints of swelling in her feet.  However, a physical 
examination was not performed. 

The veteran was afforded a VA examination in September 2000 
to assess the nature and severity of her left foot and ankle 
disability.  The veteran presented with an antalgic gait and 
rated her pain from level 6-8/10.  She said that pain was 
accompanied by stiffness and swelling over the front part of 
the ankle.  She also reported intermittent periods of heat 
and redness.  She indicated that pain was worse at rest than 
with standing or walking, but that a lot of walking or rain 
precipitated the onset of pain.  She said that Zostrix 
ointment helped a little.  

The examiner noted that the veteran's left ankle exhibited 
full active range of motion, with dorsiflexion from zero to 
10 degrees, plantar flexion from zero to 45 degrees, and 
normal inversion and eversion.  It was noted that pain began 
at 10 degrees of dorsiflexion.  Edema was present between the 
superior and inferior extensor retinaculum on the anterior 
ankle.  The examiner noted that some ankle atrophy may have 
been present, as the circumference of the left ankle was 2 cm 
less than the right.  Good dorsalis pedis and posterior 
tibial pulses were present bilaterally.  There was no 
evidence of any hammertoes, claw foot, high arches, or pes 
planus.  Based on these findings, the diagnosis was chronic 
extensor hallucis longus tendinitis.  

A VA outpatient treatment record dated on January 18, 2001, 
documents the veteran's complaints of pain in the left ankle 
anteriorly.  Sensation was intact to light touch.  An MRI was 
normal.  The veteran was fitted with an aluminum cane.  In 
February 2001, the veteran reported pain and constant 
swelling in her left foot, which increased with weight 
bearing.  She stated that it "feels like a nerve pain" 
burning."  She also stated that she had to wear certain 
shoes because of swelling. 

An August 2003 VA outpatient treatment record notes that the 
veteran had some swelling in her left ankle and required a 
cane at times.  The clinician indicated that the veteran 
should be issued a handicapped license tag.  When seen in 
September 2003, the veteran rated her left ankle pain at 
level 6/10.  She also reported pain across the top of her 
left foot.  She stated that she could hardly wear shoes 
because of swelling in her left ankle.  As a result, she was 
fitted for left cam boot.  The provisional diagnosis was 
degenerative joint disease.  The veteran also received an 
injection of Marcaine in her left ankle.  

When seen in October 2003, it was noted that pre-tibial, non-
pitting edema was present in her lower extremities, with the 
left slightly greater than the right.  Homan's sign was 
negative bilaterally.  The diagnostic assessment was acute 
muscular skeletal lower extremity pain.  A November 2003 
entry notes that the veteran was issued an ankle wrap.  The 
veteran reported that her cam boot caused her left leg to 
swell and her veins to stick out.  She stated that she 
stopped wearing the boot but that the swelling continued.  
She also stated that her last injection did not relief her 
pain.  A physical examination revealed full range of motion 
of the left ankle.  Tenderness was present at the anterior 
ankle from the calf to the dorsum of the foot.  No 
significant swelling was reported.  She walked with a marked 
limp on the left, with no instability shown.  A physical 
examination of the foot was unremarkable except for 
tenderness.  The diagnostic assessment was complex regional 
pain syndrome (RSD) of the left lower extremity.  The 
clinician commented that the veteran's pain resulted from 
RSD, which is one condition that can produce pain with such 
limited abnormal findings.  It was recommended that she be 
treated with mild analgesics.

The veteran testified at a hearing held in November 2003 
before the undersigned Veterans Law Judge concerning the 
nature and severity of her left foot and ankle disability.  
She stated that she suffered from chronic pain, swelling, and 
weakness in her left foot and ankle.  She described a 
throbbing pain that felt like electricity radiating from the 
bottom of her foot up her left leg.  She reported increased 
swelling after walking only one block and said that she could 
only walk two blocks before having to stop.  She stated that 
she continued to wear a cam boot every day, and had recently 
ordered an ankle wrap.  She explained that this disability 
caused limitations in that she could not sweep the floor, 
wash dishes, or stand in the bathtub.  She stated that 
treatment included Motrin three times a day, physical 
therapy, and injections in her left foot.  She stated that 
she was received VA treatment about every three months.  

An April 2004 VA outpatient treatment record notes that 
tenderness was present to palpation along the lateral 
subtalar joint and along the anterior tibialis muscle belly.  
Mild tenderness was also present at the left dorsum of the 
mid foot, with no pain reported over the lateral 5th 
metatarsal area.  The veteran ambulated with a cane with 
circumducted hip hike gait, a stiff left knee and active 
dorsiflexion.  When the examination was over, however, she 
was observed walking down the hall with increased knee 
flexion, absent circumduction, and active dorsiflexion.  
Strength in her left ankle was good.  Minimal edema was 
present above the sandle strap.  The diagnostic assessment 
was non-organic findings with strength testing and gait 
assessment.  

When seen again in April 2004, the veteran complained of 
constant pain in her left lower extremity, from the dorsum of 
the left ankle to the area above the left knee.  Objectively, 
motor strength of the left lower extremity was 4/5 for the 
iliopaoas and hamstring and 5/5 for the quadriceps.  Normal 
tone was present throughout.  Deep tendon reflexes were +2, 
and sensation was intact in all extremities.  Her gait was 
described as normal, and she was able to walk on her heels 
and toes.  The diagnostic assessment was chronic left ankle 
and leg pain of undetermined etiology.  

When treated in May 2004, the veteran reported that most of 
her pain was in her left ankle but that six months ago the 
pain began radiating up her left leg.  She stated that she 
slept with a neoprene ankle brace and wore a boot during the 
day.  A physical examination revealed that the veteran was 
able to ambulate with a steady pace while limping with her 
left boot in place.  She was able to walk on her heels and 
toes.  Sensation of the ankle was intact to monofilament, 
position, and vibration.  Mild warmth was present at the left 
ankle and shin.  Range of motion of the ankle was mildly 
limited by discomfort.  An MRI of the left foot revealed no 
definite fracture, mild hallux valgus, and no soft tissue 
calcification.  The diagnostic assessment was chronic left 
leg and ankle pain.  The veteran was issued a TENS unit later 
that same month.  

The veteran was seen again in May 2004 for pain in her left 
foot and ankle.  Objectively, the left ankle mortis and 
Achilles tendon both appeared normal.  There was no evidence 
of any soft tissue swelling of the medial or lateral 
malleoli.  Joint effusion about the ankle was also absent.  
The clinician made an incidental note of what appeared to be 
a very slight talar tilt and minimal fluid present laterally 
in the ankle mortis.  Otherwise, no abnormalities were seen.  
Range of motion of the left ankle was within normal limits.  
Strength was 5-/5.  The diagnostic assessment was 
"subjective report of ankle and shin pain without objective 
findings (+) non-organic findings with strength testing and 
gait."  

The veteran was afforded an additional VA examination in July 
2004 to assess the severity of her left foot and ankle 
disability.  The veteran reported radiating pain from her 
left foot to her left knee.  She also described burning, 
tingling, and pain that moved up her leg to her knee.  She 
explained that she wore an ankle brace, used a cam walker all 
the time, and would use a wheelchair in the grocery store.  
She said she could walk only one block before having to stop 
and rest.  It was noted that she was currently followed by 
the Pain Management Clinic and on multiple medications.  She 
stated that she had not been able to work since 1995 and that 
her last job was working as a computer specialist.  She 
indicated that she was able to take care of her personal 
needs but relied on her husband to take care of all of the 
household duties. 

A physical examination revealed that both feet were grossly 
normal except for trace swelling at the dorsum of the left 
ankle.  The veteran ambulated with a limp while using a cane 
and favoring her left side.  Hallux valgus was present in the 
first metatarsals of both feet.  All toes demonstrated full 
range of motion.  She had a positive inversion of the left 
foot.  Limitation of the left foot was noted due to pain.  
The left ankle exhibited active dorsiflexion of 15 degrees 
and passive dorsiflexion of 20 degrees.  Both active and 
passive plantar flexion were 20 degrees.  Pain was present 
throughout all movement.  Repetitive movements caused no 
change in range of motion, although pain increased from 6-
7/10 to 8/10.  She was unable to squat or performed inversion 
or eversion of the left foot.  There was no varus or valgus 
angulation of the os calcis in relationship to the long axis 
of the tibia and fibula.  X-rays of the left foot and ankle 
were unremarkable.  

The diagnoses included healed status post fracture of the 5th 
metatarsal head of the left foot; inversion strain of the 
left ankle with chronic pain, swelling and limited range of 
motion; and reflex sympathetic dystrophy resulting in chronic 
pain, swelling, and limited range of motion.  The examiner 
agreed with the opinion provided by an orthopedic surgeon in 
2003 that the veteran had reflex sympathetic dystrophy, which 
is a disorder of the extremities characterized by pain, 
swelling, limited range of motion, vasomotor instability, 
skin changes, and patchy bone demineralization.  The examiner 
explained that this disorder frequently begins following an 
injury, surgery or vascular event.  
B.  Legal Criteria 

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.   38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating. Otherwise, the lower rating will be 
assigned.  38 C.F.R.          § 4.7.  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  38 C.F.R. § 4.3.  When the evidence is in 
relative equipoise, the veteran is accorded the benefit of 
the doubt.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49, 55-57 (1990).

The veteran's disability due to residuals of a fracture of 
the left 5th metatarsal and an inversion sprain has been 
evaluated under DC 5271 and DC 5284.  DC 5271 provides a 10 
percent evaluation for moderate limitation of motion and a 20 
percent evaluation for marked limitation of motion of the 
ankle.  38 C.F.R. § 4.71a, DC 5271.  The Board notes that 
full range of motion of the ankle is zero to 20 degrees of 
dorsiflexion and zero to 45 degrees of plantar flexion.  See 
38 C.F.R. § 4.71a, Plate II.   

DC 5284 provides a 10 percent evaluation for a moderate foot 
injury, a 20 percent evaluation for a moderately severe foot 
injury, and a 30 percent evaluation for a severe foot injury.  
38 C.F.R. § 4.71a, DC 5284.  Unfortunately, words such as 
"moderate", "moderately severe", and "severe" are not 
defined in the Rating Schedule.

In addition to the above criteria, the Board must also 
consider whether a higher disability evaluation is warranted 
on the basis of functional loss due to pain or due to 
weakness, fatigability, incoordination, or pain on movement 
of a joint.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  Section 4.40 
provides, in pertinent part, that it is "essential that the 
examination on which ratings are based" adequately portray 
the "functional loss" accompanying the purportedly 
disabling condition which is the subject of the claim.  In 
defining that term, the regulation further states that 
functional loss may be due to "pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant" and that a joint "which becomes painful on use 
must be regarded as seriously disabled".  Section 4.45 
states that to determine the factors causing disability of 
the joints inquiry must be directed toward, inter alia, 
"[p]ain on movement". 38 C.F.R. § 4.45(f).  

C.  Analysis

1.  August 7, 2000, to January 17, 2001

The RO assigned a 10 percent evaluation for the veteran's 
disability due to residuals of a fracture of the left 5th 
metatarsal and an inversion sprain under DC 5271 for the 
period from August 7, 2000, to January 17, 2001.  For the 
reasons set forth below, the Board finds that the 
preponderance of the evidence is against a higher disability 
rating during this period. 

During this period, range-of-motion testing of the left ankle 
was performed only once at her September 2000 VA examination.  
At that time, the veteran's left ankle exhibited 45 degrees 
of plantar flexion and 10 degree of dorsiflexion.  According 
to Plate II of the Schedule for Rating Disabilities, this 
reflects full plantar flexion and only a 10 degree loss of 
full dorsiflexion.  The Board finds that a 10 degrees loss of 
dorsiflexion does not constitute more than moderate 
limitation of motion of the ankle under DC 5271, even with 
consideration of the veteran's complaints of pain.  The Board 
notes that the VA examiner indicated that pain began at 10 
degrees of dorsiflexion, with no pain reported on plantar 
flexion.  Thus, an evaluation in excess of 10 percent is 
warranted based on the veteran's complaints of pain.  See 38 
C.F.R. §§ 4.40, 4.45; see also DeLuca, 8 Vet. App. at 204-05.  

The Board also finds that the veteran's disability due to 
residuals of a fracture of the left 5th metatarsal should be 
separately evaluated under DC 5284, for other foot injuries, 
for the period from August 7, 2000 to January 17, 2001.  In 
other words, the veteran's symptoms due to her left foot 
injury (fracture of the 5th metatarsal) are distinct from 
those symptoms due to her left ankle injury (inversion 
sprain).  See 38 C.F.R. § 4.14 (2003); Esteban v. Brown, 6 
Vet. App. 259, 261-62 (1994) (holding that it is possible for 
a veteran to have separate and distinct manifestations from 
the same injury which would permit ratings under several 
diagnostic codes).

During this period, however, the Board finds that the 
veteran's left foot disability cannot be characterized as 
moderate under DC 5284, thereby precluding a compensable 
disability rating under DC 5284.  See 38 C.F.R. § 4.31 (In 
every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.)

The record shows that the veteran reported pain and swelling 
in her left foot and ankle when seen in August 2000.  
However, no specific findings pertaining to her left foot 
were recorded at that time.  The September 2000 VA 
examination also notes the veteran's complaints of pain, 
which she rated between level 6/10 and 8/10.  However, since 
this examination focused on the veteran's ankle, no objective 
findings concerning her left foot were reported.  Thus, even 
with consideration of the veteran's complaints of pain, 
without objective findings, a compensable disability rating 
is not warranted under DC 5284 for the period from August 7, 
2000 to January 17, 2001.  See 38 C.F.R. §§ 4.40, 4.45; see 
also DeLuca, 8 Vet. App. at 204-05.  



2.  Since August 18, 2001

Effective August 18, 2001, the RO assigned a 20 percent 
evaluation for the veteran's disability due to residuals of a 
fracture of the left 5th metatarsal and an inversion sprain 
under DC 5284, for a moderately severe foot injury.  For the 
reasons set forth below, the Board finds that the 
preponderance of the evidence is against a higher disability 
rating under DC 5284 during this period.  However, the Board 
finds that a separate 10 percent disability rating is 
warranted under DC 5271, for moderate limitation of motion of 
the ankle. 

The evidence since August 18, 2001, does not show that the 
veteran's left foot injury can be characterized as more than 
moderately severe.  The veteran has reported pain across the 
dorsum of her left foot.  However, no significant objective 
findings have been shown.  For instance, a physical 
examination of the left foot in November 2003 was 
unremarkable except for tenderness.  The clinician attributed 
the veteran's pain to complex regional pain syndrome.  When 
seen in April 2004, the veteran reported only mild tenderness 
over the left dorsum of the mid foot.  However, pain was not 
present at the lateral 5th metatarsal area where the initial 
injury occurred in 1982.  The diagnostic assessment was non-
organic findings with strength testing and gait assessment.  
An MRI of the foot performed in May 2004 also revealed no 
objective findings.  Lastly, the July 2004 VA examination 
report notes that a physical examination of the left foot and 
ankle was grossly within normal limits except for trace 
swelling of the left ankle.  All toes demonstrated full range 
of motion, with hallux valgus in both first metatarsals.  The 
diagnosis pertaining to the veteran's left foot was healed 
status post fracture of the 5th metatarsal head.  

These findings, even with consideration of the veteran's 
complaints of pain, clearly show that her left foot 
disability is no more than moderately severe under DC 5284 
for the entire period since January 18, 2001.  The Board 
notes that the only objective findings pertaining to the 
veteran's left foot involved tenderness as well as hallux 
valgus in the first metatarsal.  However, the 20 percent 
disability rating currently in effect more than compensates 
the veteran's complaints of pain and tenderness.  38 C.F.R. 
§§ 4.40, 4.45.  Moreover, hallux valgus is not part of the 
veteran's service-connected left foot disability.  Thus, the 
preponderance of the evidence is against a disability rating 
in excess of 20 percent for the veteran's left foot 
disability since January 18, 2001. 

However, the Board finds that a separate 10 percent 
disability rating is warranted for moderate limitation of 
motion of the left ankle since January 18, 2001.  The July 
2004 VA examination report notes that the veteran's left 
ankle exhibited 20 degrees of plantar flexion, as well as 15 
degrees of active dorsiflexion and 20 degrees of passive 
dorsiflexion.  These findings reflect a 25 degrees loss of 
full plantar flexion (about half) and only a five degree loss 
of full dorsiflexion.  These findings, in addition to the 
veteran's complaints of pain, are analogous to moderate 
limitation of motion under DC 5271.  Thus, a separate 10 
percent disability rating is warranted for the veteran's left 
ankle disability since January 18, 2001.  

The Board also finds that the preponderance of the evidence 
is against an evaluation in excess of 10 percent for the 
veteran's left ankle disability since January 18, 2001.  The 
Board has considered the veteran's complaints of pain in her 
left ankle.  The record also shows that she wears an ankle 
brace, uses a cane or cam walker, occasionally uses a 
wheelchair while grocery shopping, and has received 
injections of Marcaine in her left ankle for pain.  However, 
the veteran's left ankle exhibited full range of motion when 
evaluated in November 2003 and only mild limitation of motion 
when evaluated in May 2004.  Her ankle also demonstrated good 
strength when evaluated in April 2004.  The Board notes that 
the veteran's left ankle demonstrated moderate limitation of 
motion when examined in July 2004.  However, the examiner 
noted at that time that, although repetitive movements caused 
a slight increase in pain, no change in range of motion of 
the left ankle was shown.  Thus, a disability rating in 
excess of 10 percent is not warranted based on the veteran's 
complaints of pain on movement.  See 38 C.F.R. §§ 4.40, 4.45; 
see also DeLuca v. Brown, 8 Vet. App. at 204-05.  

D.  Consideration of an Extraschedular Evaluation

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of "an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R. § 3.321(b)(1).  
"The governing norm in these exceptional cases is: A finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards."  Id.

In this case, no evidence shows that the veteran's left foot 
and ankle disabilities have caused marked interference with 
employment.  The record shows that the veteran last worked in 
1995 as a computer specialist.  However, no evidence shows 
that the veteran's left foot and ankle disabilities would 
preclude her from performing this kind of sedentary job.  
Although these disabilities would most likely interfere with 
her ability to work in a position that requires a lot of 
standing, such impairment has been fully contemplated by the 
applicable schedular criteria.  See Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993) (noting that the disability rating 
itself is recognition that industrial capabilities are 
impaired).  Therefore, further development in keeping with 
the procedural actions outlined in 38 C.F.R.                § 
3.321(b)(1) is not warranted.  See Bagwell v. Brown, 9 Vet. 
App. 337, 339 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

VII.  Increased Rating for Recurrent Urinary Tract Infections

The veteran's service medical records show that she was 
treated for recurrent urinary tract infections on numerous 
occasions with Septra and Macrodantin.  Recurrent urinary 
tract infections continued after she left service in April 
1988.  As a result, in January 2001 rating decision, the RO 
granted service connection and assigned a 10 percent 
disability rating for recurrent urinary tract infections.  
The veteran now claims that an increased disability rating is 
warranted for this condition.  

A.  Factual Background

An August 2000 VA outpatient treatment record notes the 
veteran's complaints of abdominal pressure, frequent urinary, 
and a foul odor upon urination.  It was noted that the 
veteran was placed on Cipro due to her resistant bacteria 
urinary tract infection.  A September 2000 entry notes that 
the veteran was placed on a five-day course of Cipro for a 
urinary tract infection. 

At a December 2000 VA examination, the veteran reported 
recurrent urinary tract infections since 1982.  The examiner 
noted that the veteran had not required catheterization, 
dilation, or a drainage procedure.  She was not on any 
medication except for 150 mg of Diflucan once a month.  A 
physical examination revealed that she had no residuals of 
genitourinary disease.  The diagnosis was urinary tract 
infections.  

A December 2000 VA outpatient treatment record notes the 
veteran's complaints of a three-day history of pressure on 
her bladder, dysuria, and frequent urination.  The diagnostic 
impression was urinary tract infection.  The veteran was 
placed on Levaquin, Tylenol #3, and Dyridium.  In March 2001, 
the veteran was placed on Levoflaxin for recurrent urinary 
tract infection.  A urinalysis performed in October 2001 was 
positive for bacteria and leukocytes.  The diagnosis was 
urinary tract infection, and the veteran was placed on 
Sulfamethoxazole and Dyridium.  Medication was also 
prescribed for recurrent urinary tract infections in June, 
July, and August of 2002.  

When seen in November 2002, the veteran reported six episodes 
of cystitis over the past year, with dysuria, urinary 
frequency, and foul smelling urine.  However, the clinician 
noted that there was only one documented urinary tract 
infection, E. coli, in 2000.  The clinician attributed the 
veteran's symptoms to a two-year history of stress urinary 
incontinence.  In December 2002, the veteran was placed on 
Levofloxacin for a urinary tract infection.  However, an 
intravenous pyelogram was negative.  

When examined by VA in December 2002, the veteran reported 
that she had five to six urinary tract infections per year.  
However, no infection was identified at the time of the 
examination.  Moreover, there was no indication from the 
report that the veteran was currently on medication for a 
urinary tract infection.

A January 2003 VA outpatient treatment record lists diagnoses 
of urinary incontinence and vaginal discharge.  When seen in 
February 2003, the diagnosis was urinary incontinence and 
recurrent urinary tract infections.  A urinalysis performed 
in March 2003 was negative. 

A March 2003 VA examination report notes the veteran's 
history of recurrent urinary tract infections approximately 
every month from 1981 to 1988.  She also reported two urinary 
tract infections in 2000, two in 2001, four in 2002, and 
three in 2003.  She denied having to be hospitalized for any 
of these infections.  She also denied needing any 
catheterizations, dilations, or drainage procedures.  She 
indicated that she was on a low sodium diet and had been told 
to drink a lot of cranberry juice.  In March 2003, she 
started taking 5 mg of Oxybutynin a day.  Diagnostic tests 
performed in January 2003 revealed that her chemistry-20 was 
normal, that her BUN was normal at 9.0, that her albumin was 
normal at 3.3, and that her sodium, potassium and chloride 
levels were all normal.  A urinalysis performed at that time 
was also normal except for small bilirubin noted.  The 
examiner concluded that the only diagnoses were stress 
urinary incontinence and yeast infection.  The examiner 
indicated that it was not likely that the veteran's stress 
incontinence was related to her service-connected urinary 
tract condition.  

A July 2003 VA outpatient treatment record includes a medical 
opinion that, despite a negative urinalysis, the veteran was 
chronically infected.  The veteran was placed on a six-week 
course of Macrodantin and a five-day course of Macrobid.  In 
a letter submitted in September 2003, a VA urologist stated 
that he had been treating the veteran for urinary tract 
infection for the past few months.  The urologist stated that 
it was not uncommon for an individual, such as the veteran, 
to be infected with no findings shown on radiographic imaging 
and cystoscopic procedures.  The urologist thus urged that 
the veteran be considered for increased compensation 
benefits. 

A February 2004 VA outpatient treatment record notes that a 
urinalysis in November 2003 was clear.  The clinician also 
noted that the veteran had one episode of a possible urinary 
tract infection since her last visit in the summer of 2003, 
which she treated herself.  An April 2004 entry also notes a 
diagnosis of chronic urinary tract infections.  

A May 2004 entry notes that the veteran had been followed for 
recurrent urinary tract infections, but that all cultures 
since June 2003 had been negative.  The clinician told the 
veteran that catheterization and dilatation may help relieve 
her symptoms.  The veteran was then dilated, although no 
residuals were found in the bladder with which to perform a 
urinalysis.  The clinician felt strongly that the veteran's 
symptoms were due to urinary stress incontinence and other 
problems rather than an infection.  Therefore, it was 
recommended that antibiotics not be prescribed.  

B.  Analysis

In cases of a urinary tract infection, a 10 percent 
evaluation is assigned for long-term drug therapy, one to two 
hospitalizations per year, and/or the requirement of 
intermittent intensive management.  A 30 percent evaluation 
is warranted for recurrent symptomatic infection requiring 
drainage/frequent hospitalization (greater than two 
times/year) and/or requiring continuous intensive management.  
38 C.F.R. § 4.115a 

Applying the above criteria to the facts of this case, the 
Board finds that the preponderance of the evidence is against 
a disability rating in excess of 10 percent for recurrent 
urinary tract infections.  In other words, the veteran does 
not suffer from recurrent urinary tract infections that 
require drainage, hospitalizations greater than two times a 
year, or continuous intensive management.  

The record shows that the veteran has been diagnosed with 
recurrent urinary tract infections on numerous occasions 
after reporting symptoms involving dysuria, urinary 
frequency, urinary incontinence, and foul smelling urine.  As 
a result, the veteran was placed on numerous medications, 
including antibiotics, for recurrent urinary tract 
infections.  However, the veteran's condition has not 
required catheterization, dilation, or drainage, nor has the 
veteran been hospitalized.  

The record indicates that the veteran has been misdiagnosed 
on numerous occasions, as her symptoms have been attributed 
to urinary stress incontinence rather than urinary tract 
infections.  In support of her claim, the Board notes that a 
VA clinician in July 2003 stated that, despite negative 
urinalysis, the veteran was chronically infected.  A VA 
urologist also explained in a September 2003 letter that it 
was not uncommon for a urinary tract infection to be present 
despite negative findings in radiographic imaging and 
cystoscopic procedures.  However, there is no indication that 
either of these medical professionals reviewed the veteran's 
claims file.  See Swann v. Brown, 5 Vet. App. 177, 180 (1993) 
(without a review of the claims file, an opinion as to 
etiology of an underlying disorder can be no better than the 
facts alleged by the veteran).  In light of this case law, 
these opinions are of little probative value.

In contrast, a VA examiner in March 2003 did review the 
veteran's claims file before concluding that the veteran's 
symptoms were secondary to a diagnosis of stress urinary 
incontinence, and that this problem was unrelated to her 
service-connected urinary tract condition.  The Board places 
greater probative value on this opinion, as it was based on a 
review of the claims file and provided following a thorough 
clinical evaluation.  See Owens v. Brown, 7 Vet. App. 429, 
433 (1995) (holding that VA may favor the opinion of one 
competent medical expert over that of another when decision 
makers give an adequate statement of reasons and bases); 
Guerrieri v. Brown, 4 Vet. App. 467, 473 (1993) ("the 
probative value of medical opinion evidence is based on the 
medical expert's personal examination of the patient, the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion the physician reaches.... As is true 
with any piece of evidence, the credibility and weight to be 
attached to these opinions [are] within the province of the 
[Board as] adjudicators. . .").

In addition, VA clinicians in November 2002 and May 2004 also 
attributed the veteran's symptoms to stress urinary 
incontinence.  The VA clinician in November 2002 noted that 
there was only one documented urinary tract infection in 
2000.  In May 2004, another VA clinician expressed his belief 
that the veteran's symptoms were due to urinary stress 
incontinence and other problems rather than an infection.  
Therefore, antibiotics were not prescribed.  It thus appears 
that a significant amount of the veteran's treatment was for 
her nonservice-connected urinary stress incontinence rather 
than for recurrent urinary tract infections.  Thus, 
continuous intensive management for urinary tract infections 
has not been shown.

The Board thus concludes that the preponderance of the 
evidence is against a disability rating in excess of 10 
percent for the veteran's recurrent urinary tract infections.  
In reaching this decision, the Board has considered the 
doctrine of reasonable doubt.  However, because the 
preponderance of the evidence is against the veteran's 
claims, the doctrine is not for application, 38 U.S.C.A. 
§ 5107(b), and the appeal is denied.  


ORDER

Service connection for a retroverted cervix and uterus is 
denied.

Service connection for endometriosis is denied.

Service connection for urinary incontinence is denied.

Service connection for lethargy is denied.

A disability rating in excess of 10 percent for residuals of 
a fracture of the left 5th metatarsal and an inversion 
sprain, for the period from August 7, 2000, to January 17, 
2001, is denied.

A disability rating in excess of 20 percent for residuals of 
a fracture of the left 5th metatarsal, for the period since 
January 18, 2001, is denied.

A separate 10 percent disability rating for an inversion 
sprain of the left ankle is granted from January 18, 2001, 
subject to the laws and regulations governing the payment of 
monetary benefits.. 

A disability rating in excess of 10 percent for recurrent 
urinary tract infections is denied.


REMAND

The veteran claims that she has lumps on her breasts which 
were first identified while on active duty.  The Board finds 
that additional development is needed before it can 
adjudicate her claim of entitlement to service connection for 
a lump on both breasts. 

The veteran's service medical record show that she was seen 
in April 1983 for a small, purple lesion on her left nipple 
and a lump on her right breast, neither of which were 
attributed to a diagnosis.  

Post-service evidence shows that the veteran received VA 
outpatient treatment in June 2000 for a healing abscess on 
her left breast.  The veteran was afforded a VA genitourinary 
examination in December 2002; however, a breast examination 
at that time was deferred.  Since then, the veteran has not 
been afforded a VA examination to determine whether she has a 
lump on either breast which is related to service. 

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be scheduled for 
an appropriate VA examination to 
determine whether she has a disability 
involving a lump on either breast as a 
result of service.  The claims file, 
including the service medical records, 
must be provided to and reviewed by the 
examiner in connection with the 
examination.  All necessary tests and 
evaluations should be performed, 
including a mammogram.  Following a 
review of the veteran's claims file, 
completion of the examination, and 
receipt of all test results, the examiner 
should render an opinion as to whether it 
is at least as likely as not (50 percent 
probability or greater) that the veteran 
has a lump on either breast which is 
related to service.  The examination 
report should include the complete 
rationale for all opinions expressed.  
(The term "at least as likely as not" 
does not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor of 
causation as it is to find against it.)

2.  The RO should then review the 
examiner's report to ensure that it 
complies with this remand.  If deficient 
in any manner, the RO must implement 
corrective procedures at once.

3.  When the development requested has 
been completed, the RO should 
readjudicate the issue of entitlement to 
service connection for a lump on both 
breasts on the basis of all the evidence 
of record, as well as all pertinent laws 
and regulations.  If the benefit sought 
is not granted, the veteran and her 
representative should be furnished with a 
supplemental statement of the case.  
Thereafter, the veteran and her 
representative must be afforded an 
appropriate opportunity to respond before 
the record is returned to the Board for 
further review.

The purpose of this REMAND is to obtain additional 
development.  The Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  No action is required of the appellant until she 
is notified.  The appellant has the right to submit 
additional evidence and argument on the matter the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



	                        
____________________________________________
	KATHLEEN K. GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


